1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     PHILIP S. WARDEN (SBN 54752)
2    philip.warden@pillsburylaw.com
     CLARK THIEL (SBN 190212)
3    clark.thiel@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
4    San Francisco, CA 94111-5998
     Telephone: 415-983-1000
5    Facsimile: 415-983-1200

6    PILLSBURY WINTHROP SHAW PITTMAN LLP
     SYDNEY A. WARD (SBN 312615)
7    sydney.ward@pillsburylaw.com
     2600 Capitol Avenue, Suite 300
8    Sacramento, CA 95816-5830
     Telephone: 916-329-4700
9    Facsimile: 916-441-3583

10   KINGSLEY BOGARD, LLP
     ROBERT E. KINGSLEY (SBN 59596)
11   Prosecuting Authority for Plaintiff
     rkingsley@kblegal.us
12   600 Coolidge Drive
     Suite 160
13   Folsom, CA 95630
     Telephone: 916-932-2500
14
     Attorneys for Plaintiff SACRAMENTO REGIONAL PUBLIC SAFETY COMMUNICATIONS
15   CENTER D/B/A SACRAMENTO REGIONAL FIRE/EMS COMMUNICATIONS CENTER

16                                    UNITED STATES DISTRICT COURT

17                                    EASTERN DISTRICT OF CALIFORNIA

18

19   SACRAMENTO REGIONAL PUBLIC                          Case No. 2:18-cv-01792-KJM-KJN
     SAFETY COMMUNICATIONS CENTER
20   D/B/A SACRAMENTO REGIONAL                           STIPULATED PROTECTIVE ORDER
     FIRE/EMS COMMUNICATIONS CENTER
21                                                       [DISCOVERY MATTER]
                         Plaintiff,
22                                                       Judge: Hon. Kimberly J. Mueller
              vs.
23
     TYLER TECHNOLOGIES, INC., a Delaware
24   corporation F/K/A NEW WORLD SYSTEMS
     CORPORATION, a Surrendered California
25   corporation
26                       Defendant.
27

28

                                         STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                       Case No. 2:18-cv-01792-KJM-KJN
1    K&L GATES
     BETH W. PETRONIO (ADMITTED PRO HAC VICE)
2    beth.petronio@klgates.com
     1717 Main Street, Suite 2800
3    Dallas, Texas 75201
     Telephone: 214-939-5815
4    Facsimile: 214-939-5849

5    SEGAL & ASSOCIATES, PC
     MALCOLM SEGAL (SBN 075481)
6    JOHN T. KINN (SBN 130270)
     msegal@segal-pc.com
7    jkinn@segal-pc.com
     400 Capitol Mall, Suite 2550
8    Sacramento, CA 95814
     Telephone: 916-441-0886
9    Facsimile: 916-575-1231

10   Attorneys for Defendant TYLER
     TECHNOLOGIES, INC., a Delaware Corporation
11   F/K/A NEW WORLD SYSTEMS
     CORPORATION, a Surrendered California
12   corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                                                      -1-
                                STIPULATED PROTECTIVE ORDER
                                                              Case No. 2:18-cv-01792-KJM-KJN

                                                                            4832-3187-0585.v1
1                Plaintiff, the Sacramento Regional Public Safety Communications Center d/b/a

2    Sacramento Regional Fire/EMS Communications Center (“Plaintiff” or “SRFECC”) and Defendant

3    Tyler Technologies, Inc. (“Defendant” or “Tyler”) hereby stipulate to the following protective

4    order:

5    1.        PURPOSES AND LIMITATIONS

6             Discovery activity in this action is likely to involve production of confidential, proprietary,

7    or private information for which special protection from public disclosure may be warranted.

8    Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

9    Protective Order. The parties acknowledge that this Order does not confer blanket protections on

10   responses to discovery and that the protection it affords from public disclosure and use extends only

11   to the limited information or items that are entitled to confidential treatment under the applicable

12   legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

13   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

14   Local Rule 141 sets forth the procedures that must be followed and the standards that will be

15   applied when a party seeks permission from the court to file material under seal.

16   2.       DEFINITIONS

17            2.1        Challenging Party: a Party or Non-Party that challenges the designation of

18   information or items under this Order.

19            2.2        “CONFIDENTIAL” Information or Items: information (regardless of how it is

20   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

21   Civil Procedure 26(c), such as (a) information that could enable a person to gain access to

22   SRFECC’s dispatch system; to attack, alter, or damage its dispatch system; to create or to exploit

23   vulnerabilities in its dispatch system or emergency response process; or that otherwise could

24   compromise the security of its dispatch system; (b) technical software details and specifications that

25   constitute confidential or proprietary research, development, or commercial information or trade

26   secrets; and (c) pricing methodologies or other financial information that constitutes confidential or
27   proprietary commercial information. Nothing in this protective order shall limit the ability to seek

28
                                                                                                                -2-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                               Case No.: 2:18-cv-01792-KJM-KJN
1    protection for information or items not covered by its terms.

2             2.3        “CONFIDENTIAL – Attorneys’ Eyes Only” Information or Items: information

3    (regardless of how it is generated, stored or maintained) or tangible things of a Non-Party that

4    constitute confidential research, development, or commercial information, such as confidential

5    pricing information.

6             2.4        Counsel: Attorneys who are employees of a party to this action and attorneys who

7    are not employees of a party to this action but are retained to represent or advise a party to this

8    action and have appeared in this action on behalf of that party or are affiliated with a law firm

9    which has appeared on behalf of that party (as well as their support staff).

10            2.5        Designating Party: a Party or Non-Party that designates information or items that it

11   produces in responses to discovery as “CONFIDENTIAL” or "CONFIDENTIAL – Attorney's Eyes

12   Only."

13            2.6        Discovery Material: all items or information, regardless of the medium or manner in

14   which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

15   and tangible things), that are produced or generated in responses to discovery in this matter.

16            2.7        Expert: a person with specialized knowledge or experience in a matter pertinent to

17   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

18   consultant in this action, or who is an employee or independent contractor of a Party with

19   specialized knowledge or experience in a matter pertinent to the litigation.

20            2.8        Non-Party: any natural person, partnership, corporation, association, or other legal

21   entity not named as a Party to this action.

22            2.9        Outside Counsel of Record: attorneys who are not employees of a party to this

23   action but are retained to represent or advise a party to this action and have appeared in this action

24   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

25            2.9        Party: any party to this action, including all of its members, officers, directors,

26   employees, consultants, independent contractors, retained experts, member agencies of the joint
27   powers authority and their employees, and Counsel (and their support staffs).

28
                                                                                                                   -3-
                                            STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                  Case No.: 2:18-cv-01792-KJM-KJN
1              2.10      Producing Party: a Party or Non-Party that produces Discovery Material in this

2    action.

3              2.11      Professional Vendors: persons or entities that provide litigation support services

4    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

5    storing, or retrieving data in any form or medium) and their employees and subcontractors.

6              2.12      Protected Material: any Discovery Material that is designated as

7    “CONFIDENTIAL” or as "CONFIDENTIAL – ATTORNEYS' EYES ONLY," unless the

8    Designating Party has waived the confidentiality designation by failing to file a motion to retain

9    confidentiality as described in section 6.3.

10             2.13      Receiving Party: a Party that receives Discovery Material from a Producing Party.

11   3.        SCOPE

12             The protections conferred by this Stipulation and Order cover not only Protected Material

13   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

14   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

15   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

16   However, the protections conferred by this Stipulation and Order do not cover the following

17   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

18   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

19   publication not involving a violation of this Order, including becoming part of the public record

20   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

21   disclosure or obtained by the Receiving Party after the disclosure from another source. Any use of

22   Protected Material at trial shall be governed by a separate agreement or order.

23   4.        DURATION

24             Even after final disposition of this litigation, the confidentiality obligations imposed by this

25   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

26   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
27   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

28
                                                                                                                 -4-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                Case No.: 2:18-cv-01792-KJM-KJN
1    and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

2    time limits for filing any motions or applications for extension of time pursuant to applicable law.

3    5.       DESIGNATING PROTECTED MATERIAL

4             5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party or

5    Non-Party that designates information or items for protection under this Order must take care to

6    limit any such designation to specific material that qualifies under the appropriate standards. To the

7    extent it is practical to do so, the Designating Party must designate for protection only those parts of

8    material, documents, items, or oral or written communications that qualify – so that other portions

9    of the material, documents, items, or communications for which protection is not warranted are not

10   swept unjustifiably within the ambit of this Order.

11            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

12   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

13   encumber or retard the case development process or to impose unnecessary expenses and burdens

14   on other parties) expose the Designating Party to sanctions.

15            If it comes to a Designating Party’s attention that information or items that it designated for

16   protection do not qualify for protection, that Designating Party must promptly notify all other

17   Parties that it is withdrawing the mistaken designation.

18            5.2        Manner and Timing of Designations. Except as otherwise provided in this Order

19   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

20   Discovery Material that qualifies for protection under this Order must be clearly so designated

21   before the material is disclosed or produced.

22            Designation in conformity with this Order requires:

23            (a) for information in documentary form (e.g., paper or electronic documents, but excluding

24   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

25   legend “CONFIDENTIAL” or "CONFIDENTIAL – Attorneys' Eyes Only" to each page that

26   contains protected material. If only a portion or portions of the material on a page qualifies for
27   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

28
                                                                                                                -5-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                               Case No.: 2:18-cv-01792-KJM-KJN
1    appropriate markings in the margins).

2             A Party or Non-Party that makes original documents or materials available for inspection

3    need not designate them for protection until after the inspecting Party has indicated which material

4    it would like copied and produced. During the inspection and before the designation, all of the

5    material made available for inspection shall be deemed “CONFIDENTIAL – Attorneys' Eyes

6    Only.” After the inspecting Party has identified the documents it wants copied and produced, the

7    Producing Party must determine which documents, or portions thereof, qualify for protection under

8    this Order. Then, before producing the specified documents, the Producing Party must affix the

9    “CONFIDENTIAL” or "CONFIDENTIAL – Attorneys' Eyes Only" legend to each page that

10   contains Protected Material. If only a portion or portions of the material on a page qualifies for

11   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

12   appropriate markings in the margins).

13            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

14   Designating Party identify on the record, before the close of the deposition, hearing, or other

15   proceeding, all protected testimony and specify the level of protection being asserted.

16            (c) for information produced in some form other than documentary and for any other

17   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

18   containers in which the information or item is stored the legend “CONFIDENTIAL” or "Highly

19   Confidential – Attorneys' Eyes Only." If only a portion or portions of the information or item

20   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

21   portion(s).

22            5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the Designating Party’s

24   right to secure protection under this Order for such material. Upon timely correction of a

25   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

26   in accordance with the provisions of this Order.
27

28
                                                                                                                  -6-
                                            STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                 Case No.: 2:18-cv-01792-KJM-KJN
1    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

2             6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of

3    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

4    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

5    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

6    challenge a confidentiality designation by electing not to mount a challenge promptly after the

7    original designation is disclosed.

8             6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution process

9    by providing written notice of each designation it is challenging and describing the basis for each

10   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

11   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

12   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

13   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

14   are not sufficient) within 7 days of the date of service of notice. In conferring, the Challenging

15   Party must explain the basis for its belief that the confidentiality designation was not proper and

16   must give the Designating Party an opportunity to review the designated material, to reconsider the

17   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

18   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

19   has engaged in this meet and confer process first or establishes that the Designating Party is

20   unwilling to participate in the meet and confer process in a timely manner.

21            6.3        Judicial Intervention. If the Parties cannot resolve a challenge without court

22   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

23   Local Rule 230 (and in compliance with Civil Local Rule 141(b), if applicable) within 21 days of

24   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

25   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

26   by a competent declaration affirming that the movant has complied with the meet and confer
27   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

28
                                                                                                                 -7-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                Case No.: 2:18-cv-01792-KJM-KJN
1    motion including the required declaration within 21 days (or 14 days, if applicable) shall

2    automatically waive the confidentiality designation for each challenged designation. In addition, the

3    Challenging Party may file a motion challenging a confidentiality designation at any time if there is

4    good cause for doing so, including a challenge to the designation of a deposition transcript or any

5    portions thereof. Any motion brought pursuant to this provision must be accompanied by a

6    competent declaration affirming that the movant has complied with the meet and confer

7    requirements imposed by the preceding paragraph.

8             The burden of persuasion in any such challenge proceeding shall be on the Designating

9    Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

10   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

11   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

12   to retain confidentiality as described above, all parties shall continue to afford the material in

13   question the level of protection to which it is entitled under the Producing Party’s designation until

14   the court rules on the challenge.

15   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

16            7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

17   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

18   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

19   the categories of persons and under the conditions described in this Order. When the litigation has

20   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

21   DISPOSITION).

22            Protected Material must be stored and maintained by a Receiving Party at a location and in a

23   secure manner that ensures that access is limited to the persons authorized under this Order.

24            7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

25   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

26   information or item designated “CONFIDENTIAL” only to:
27            (a) the Receiving Party’s Counsel, as well as employees of said Counsel to whom it is

28
                                                                                                                -8-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                               Case No.: 2:18-cv-01792-KJM-KJN
1    reasonably necessary to disclose the information for this litigation;

2             (b) the Receiving Party’s members, officers, directors, employees, consultants, independent

3    contractors, and member agencies of the joint powers authority, and their employees, to whom

4    disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

5    and Agreement to Be Bound” (Exhibit A);

6             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

7    reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

8    to Be Bound” (Exhibit A);

9             (d) the court and its personnel;

10            (e) court reporters and their staff and other professional vendors;

11            (f) professional jury or trial consultants to whom disclosure is reasonably necessary for this

12   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13            (g) during their depositions, witnesses in the action to whom disclosure is reasonably

14   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

15   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

16   deposition testimony or exhibits to depositions that reveal Protected Material may not be disclosed

17   to anyone except as permitted under this Stipulated Protective Order;

18            (h) the author or recipient of a document containing the information or a custodian or other

19   person who otherwise possessed or knew the information; and

20            (i) any mediator or settlement officer, and their supporting personnel, mutually agreed upon

21   by any of the parties engaged in settlement discussions.

22            7.3        Disclosure of “CONFIDENTIAL – Attorneys’ Eyes Only” Information or Items.

23   Unless otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving

24   Party may disclose any information or item designated “CONFIDENTIAL – Attorneys’ Eyes Only”

25   only to:

26            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
27   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

28
                                                                                                               -9-
                                         STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                              Case No.: 2:18-cv-01792-KJM-KJN
1    this litigation;

2             (b) an Expert of the Receiving Party who (1) is not a current employee of a Party or a

3    Party’s competitor; (2) is not anticipated to become an employee of a Party or of a Party’s

4    competitor at the time of retention; (3) to whom disclosure is reasonably necessary for this

5    litigation; (4) agrees not to use information disclosed to him or her as an Expert in this action in his

6    or her role as a present or future consultant of a Party or a Party’s competitor; (5) who has signed

7    the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and (6) as to whom the

8    procedures set forth in paragraph 7.4, below, have been followed;

9             (c) the court and its personnel;

10            (d) court reporters and their staff and other professional vendors;

11            (e) professional jury or trial consultants to whom disclosure is reasonably necessary for this

12   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13            (f) the author or recipient of a document containing the information or a custodian or other

14   person who otherwise possessed or knew the information; and

15            (g) any mediator or settlement officer, and their supporting personnel, mutually agreed upon

16   by any of the parties engaged in settlement discussions

17            7.4        Procedures for Disclosure of “CONFIDENTIAL – Attorneys’ Eyes Only”

18   Information or Items to Experts. Unless otherwise ordered by the court or agreed to in writing by

19   the Designating Party, a Party that seeks to disclose to an Expert any information or item that has

20   been designated “CONFIDENTIAL – Attorneys’ Eyes Only” pursuant to paragraph 7.3(b) must

21   make a written disclosure to the Designating Party that (1) identifies the general categories of

22   “CONFIDENTIAL – Attorneys’ Eyes Only” information that the Receiving Party will disclose to

23   the Expert, (2) sets forth the full name of the Expert and the city and state of his or her primary

24   residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current

25   employer(s), (5) identifies each person or entity from whom the Expert has received compensation

26   or funding for work in his or her areas of expertise or to whom the expert has provided professional
27   services, including in connection with a litigation, at any time during the preceding five years, and

28
                                                                                                             -10-
                                         STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                              Case No.: 2:18-cv-01792-KJM-KJN
1    (6) identifies (by name and number of the case, filing date, and location of court) any litigation in

2    connection with which the Expert has offered expert testimony, including through a declaration,

3    report, or testimony at a deposition or trial, during the preceding five years.

4    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

5             LITIGATION

6             If a Party is served with a subpoena or a court order issued in other litigation that compels

7    disclosure of any information or items designated in this action as “CONFIDENTIAL” or

8    "CONFIDENTIAL – Attorneys' Eyes Only," that Party must:

9             (a) promptly notify in writing the Designating Party. Such notification shall include a copy

10   of the subpoena or court order;

11            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

12   other litigation that some or all of the material covered by the subpoena or order is subject to this

13   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

14            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

15   Designating Party whose Protected Material may be affected.

16            If the Designating Party timely seeks a protective order, the Party served with the subpoena

17   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

18   "CONFIDENTIAL – Attorneys' Eyes Only" before a determination by the court from which the

19   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

20   Designating Party shall bear the burden and expense of seeking protection in that court of its

21   confidential material – and nothing in these provisions should be construed as authorizing or

22   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

23   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

24            LITIGATION

25            (a) Information produced by Non-Parties in connection with this litigation is protected by

26   the remedies and relief provided by this Order. Nothing in these provisions should be construed as
27   prohibiting a Non-Party from seeking additional protections.

28
                                                                                                                -11-
                                        STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                 Case No.: 2:18-cv-01792-KJM-KJN
1             (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

2    Party’s confidential information in its possession, and the Party is subject to an agreement with the

3    Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

4             (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

5    the information requested is subject to a confidentiality agreement with a Non-Party;

6             (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

7    litigation, the relevant discovery request(s), and a reasonably specific description of the information

8    requested; and

9             (3) make the information requested available for inspection by the Non-Party.

10            (c) If the Non-Party fails to object or seek a protective order from this court within 21 days

11   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

12   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

13   protective order, the Receiving Party shall not produce any information in its possession or control

14   that is subject to the confidentiality agreement with the Non-Party before a determination by the

15   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

16   seeking protection in this court of its Protected Material.

17   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

19   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

20   the Receiving Party must immediately (a) notify in writing the Designating Party of the

21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

22   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

23   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

24   Agreement to Be Bound” that is attached hereto as Exhibit A.

25   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

26            MATERIAL
27            When a Producing Party gives notice to Receiving Parties that certain inadvertently

28
                                                                                                             -12-
                                        STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                              Case No.: 2:18-cv-01792-KJM-KJN
1    produced material is subject to a claim of privilege or other protection, the obligations of the

2    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

3    is not intended to modify whatever procedure may be established in an e-discovery order that

4    provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

5    and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

6    information covered by the attorney-client privilege or work product protection, the parties may

7    incorporate their agreement in the stipulated protective order submitted to the court.

8    12.      MISCELLANEOUS

9             12.1       Right to Further Relief. Nothing in this Order abridges the right of any person to

10   seek its modification by the court in the future.

11            12.2       Right to Assert Other Objections. By stipulating to the entry of this Protective Order

12   no Party waives any right it otherwise would have to object to disclosing or producing any

13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

14   Party waives any right to object on any ground to use in evidence of any of the material covered by

15   this Protective Order.

16            12.3       Filing Protected Material. Without written permission from the Designating Party or

17   a court order secured after appropriate notice to all interested persons, a Party may not file in the

18   public record in this action any Protected Material (unless the Designating Party has waived the

19   confidentiality designation by failing to file a motion to retain confidentiality as described in section

20   6.3). A Party that seeks to file under seal any Protected Material must comply with Civil Local Rule

21   141. Protected Material may only be filed under seal pursuant to a court order authorizing the

22   sealing of the specific Protected Material at issue. If a Receiving Party's request to file Protected

23   Material under seal pursuant to Civil Local Rule 141 is denied by the court, then the Receiving

24   Party may file the information in the public record.

25            12.4       Any violation of this Order may be punished by appropriate measures including,

26   without limitation, contempt proceedings and/or monetary sanctions.
27   13.      FINAL DISPOSITION

28
                                                                                                               -13-
                                           STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                Case No.: 2:18-cv-01792-KJM-KJN
1             Within 60 days after the final disposition of this action, as defined in paragraph 4, each

2    Receiving Party must return all Protected Material to the Producing Party or destroy such material.

3    As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

4    summaries, and any other format reproducing or capturing any of the Protected Material. Whether

5    the Protected Material is returned or destroyed, the Receiving Party must submit a written

6    certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

7    by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

8    that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

9    abstracts, compilations, summaries or any other format reproducing or capturing any of the

10   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

11   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

12   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

13   and expert work product, even if such materials contain Protected Material. Any such archival

14   copies that contain or constitute Protected Material remain subject to this Protective Order as set

15   forth in Section 4 (DURATION).

16               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17
      Dated: October 19, 2018                     PILLSBURY WINTHROP SHAW PITTMAN LLP
18
                                                  /s/ Philip S. Warden
19                                        By:     PHILIP S. WARDEN & ROBERT E. KINGSLEY,
                                                  Prosecuting Authority Attorneys for Plaintiff SRFECC
20
      Dated: October 19, 2018                     K&L GATES
21
                                                  /s/ Beth W. Petronio
22                                        By:     BETH W. PETRONIO
23                                                Attorneys for Defendant TYLER TECHNOLOGIES, INC.
                                                  F/K/A NEW WORLD SYSTEMS CORPORATION
24

25

26
27

28
                                                                                                             -14-
                                        STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                              Case No.: 2:18-cv-01792-KJM-KJN
1    PURSUANT TO STIPULATION, IT IS SO ORDERED, with the following amendments and

2    clarifications:

3

4             1. Nothing in this order limits the testimony of parties or non-parties, or the use of certain

5                  documents, at any court hearing or trial—such determinations will only be made by the

6                  court at the hearing or trial, or upon an appropriate motion.

7

8             2. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

9                  of the terms of this stipulated protective order after the action is terminated.

10   Dated: October 24, 2018

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                                                -15-
                                          STIPULATED PROTECTIVE ORDER
     4832-3187-0585.v1                                                                 Case No.: 2:18-cv-01792-KJM-KJN
1                                                  EXHIBIT A

2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3            I, _____________________________ [print or type full name], of _________________

4    [print or type full address], declare under penalty of perjury that I have read in its entirety and

5    understand the Stipulated Protective Order that was issued by the United States District Court for the

6    Eastern District of California on [date] in the case of Sacramento Regional Public Safety

7    Communications Center v. Tyler Technologies, Inc., et al., United States District Court, Eastern

8    District of California, Case No. 2:18-cv-01792-KJM-KJN. I agree to comply with and to be bound

9    by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to

10   so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11   promise that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

13   this Order.

14           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

15   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

16   if such enforcement proceedings occur after termination of this action.

17           I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone number] as

19   my California agent for service of process in connection with this action or any proceedings related

20   to enforcement of this Stipulated Protective Order.

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________

24   Signature: __________________________________

25

26
27

28
                                                                                                 4832-3187-0585.v1
